FILED
                            NOT FOR PUBLICATION                            DEC 16 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 13-10600
                                                      13-10601
               Plaintiff - Appellee,
                                                 D.C. Nos. 4:10-cr-00631-JGZ
  v.                                                       4:13-cr-00167-JGZ

JUAN DE DIOS BURGOS-MUNGUIA,
a.k.a. Juan de Dios Burgos-Monguia,              MEMORANDUM*

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                   Timothy M. Burgess, District Judge, Presiding**

                           Submitted December 9, 2014***

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       In these consolidated appeals, Juan de Dios Burgos-Munguia appeals from

the district court judgments and challenges his guilty-plea conviction and 36-

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **  The Honorable Timothy M. Burgess, United States District Judge for
the District of Alaska, sitting by designation.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
month sentence for reentry after deportation, in violation of 8 U.S.C. § 1326, and

his revocation of supervised release and four-month sentence imposed upon

revocation. Pursuant to Anders v. California, 386 U.S. 738 (1967), Burgos-

Munguia’s counsel has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel of record.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal with

respect to the revocation of supervised release or the conviction. We, therefore,

affirm the revocation of Burgos-Munguia’s supervised release in Appeal No. 13-

10600, and his conviction in Appeal No. 13-10601.

      The district court, in a consolidated sentencing proceeding, failed to address

Burgos-Munguia personally to ask if he wanted to speak before sentencing. See

Fed. R. Crim. P. 32(i)(4)(A)(ii), 32.1(b)(2)(E). Because the court could have

imposed a lower sentence than the one it imposed, this omission was plain error.

See United States v. Daniels, 760 F.3d 920, 925-26 (9th Cir. 2014). Accordingly,

we vacate and remand for resentencing in both appeals.

      Counsel’s motion to withdraw is denied without prejudice to renewal in the

district court if counsel does not wish to represent Burgos-Munguia at his

resentencing.


                                           2                          13-10600 & 13-10601
    Appeal No. 13-10600: AFFIRMED in part; SENTENCE VACATED

and REMANDED.

    Appeal No. 13-10601: AFFIRMED in part; SENTENCE VACATED

and REMANDED.




                              3                  13-10600 & 13-10601